VIA EDGAR March 21, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Separate Account VUL 3 of Transamerica Life Insurance Company 1933 Act File No.333-192793/1940 Act File No. 811-09715 Transamerica Journey CIK No. 0001100102 To the Commission: On behalf of Transamerica Life Insurance Company (“Transamerica Life”) and SeparateAccount VUL 3 (the "Registrant"), we are transmitting for electronic filing via EDGAR under the Securities Act of 1933 (the "1933 Act") and the Investment Company Act of 1940, as amended (the “1940 Act”), Pre-Effective Amendment No. 1 to Form N-6. The Amendment reflects changes made in response to the Commissions comments in the letter dated February 10, 2014.A subsequent Pre-Effective Amendment will be filed that will include all of the exhibits and the 2013 financial information once that information is made available. Transamerica Financial acknowledges the following with respect to this filing: ● Commission staff comments, or changes to the disclosure in the filing in response to comments made by the Commission staff in its review of the filing, do not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission, or the Commission staff acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company, on its own behalf or on behalf of the separate account, from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Company, on its own behalf or on behalf of the separate account, may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please do not hesitate to contact Art Woods, Esq. at (727) 299-1830 if you have any questions regarding this filing. Sincerely, /s/ Gayle A. Morden Gayle Morden Manager – Registered Products & Distribution cc:Mary Jane Wilson-Bilik, Esq. Arthur D. Woods, Esq.
